 Case 7:19-cr-00018-EKD Document 25 Filed 08/04/20 Page 1 of 1 Pageid#: 109




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )      Criminal No. 7:19-cr-00018
      v.                                            )
                                                    )      By: Elizabeth K. Dillon
 LINDA VO                                           )          United States District Judge


                                        ORDER TO RESPOND

           Defendant Linda Vo, proceeding pro se, filed an emergency motion for reduction in

sentence based on the current COVID-19 pandemic. (Dkt. No. 23.) She seeks a reduction

pursuant to the Fifth and Eighth Amendments and 18 U.S.C. § 3582(c). On August 3, 2020,

pursuant to Standing Order 2019-1, the court appointed the Federal Public Defender to represent

Vo.

           The Federal Public Defender is hereby ORDERED to file any supplement to Vo’s motion

within seven (7) days of this order. Following the filing of any supplement by the Federal Public

Defender or the expiration of the time for such supplemental filing, the government will have

seven (7) days to respond to any briefing filed by or on behalf of the defendant. Any further

filing on behalf of Vo is due no later than five (5) days after the government’s response.

           The clerk is directed to provide notice of this order to the defendant, the Federal Public

Defender, and counsel for the United States.

           Entered: August 4, 2020.




                                                         /s/ Elizabeth K. Dillon
                                                         Elizabeth K. Dillon
                                                         United States District Judge
